Case 2:19-cv-14162-RLR Document 1 Entered on FLSD Docket 05/09/2019 Page 1 of 10



                               UNITED STATES DISRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                   FORT PIERCE DIVISION

  CHRISTINE SIEVERS,                        )
                                            )
        Plaintiff,                          )
                                            )
  v.                                        )                   Case No.:
                                            )
  REDDY ICE CORPORATION,                    )
                                            )
        Defendant.                          )
  __________________________________________)

               PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL

         COMES NOW, Plaintiff, CHRISTINE SIEVERS (hereinafter “Plaintiff” or “Sievers”),

  and files her complaint against Defendant, REDDY ICE CORPORATION, (hereinafter

  “Defendant” or “Reddy Ice”), and states the following:

                                    NATURE OF THE CLAIMS

         1.      This is an action for monetary damages, pursuant to Title VII of the Civil Rights

  Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq. (“Title VII”) and the Florida Civil Rights

  Act of 1992, Fla. Stat. §§ 760.10, et seq. (hereinafter “FCRA”) to redress Defendant’s unlawful

  employment practices against Plaintiff, including Defendant’s unlawful discrimination and

  retaliation against Plaintiff because of her sex leading to her unlawful termination.

                                   JURISDICTION AND VENUE

         2.      This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331

  and 1343, as this action involves federal questions regarding deprivation of Plaintiff’s civil rights

  under Title VII.




                                                   1
Case 2:19-cv-14162-RLR Document 1 Entered on FLSD Docket 05/09/2019 Page 2 of 10



         3.      This Court has supplemental jurisdiction over Plaintiff’s FCRA claims pursuant to

  28 U.S.C. § 1367(a) because they arise from the same common nucleus of operative fact as

  Plaintiff’s federal claims.

         4.      Venue is proper in this district pursuant to 28 U.S.C. §1391(b) because a substantial

  part of the events or omissions giving rise to this action, including the unlawful employment

  practices alleged herein occurred in this district.

                                            THE PARTIES

         5.      Plaintiff, Sievers, is a citizen of the United States, and was at all times material, a

  citizen of the State of Florida residing in St. Lucie County, Florida.

         6.      Defendant, Reddy Ice, is a Foreign For-Profit Corporation with its principal place

  of business in Dallas Texas. Defendant does business in this District of Florida at 2901 Industrial

  Ave 2, Fort Pierce, Florida, 34946.

         7.      Defendant is an employer as defined by the laws under which this action is brought

  and employs the requisite number of employees.

                                 PROCEDURAL REQUIREMENTS

         8.      Plaintiff has complied with all statutory prerequisites to filing this action.

         9.      On March 2, 2017, Plaintiff dual-filed a claim with the Florida Commission on

  Human Relations (hereinafter the “FCHR”) and the Equal Employment Opportunity Commission

  (hereinafter the “EEOC”), against Defendant, satisfying the requirements of 42 U.S.C. § 2000e-

  5(b) and (e), based on sex and retaliation. The EEOC assigned Plaintiff’s March 2, 2017, filing

  charge number 510-2017-01953.

         10.     Plaintiff’s EEOC charge was filed within three hundred (300) days after the alleged

  unlawful employment practices occurred.



                                                        2
Case 2:19-cv-14162-RLR Document 1 Entered on FLSD Docket 05/09/2019 Page 3 of 10



         11.     Upon information and belief a duplicate charge was filed with the EEOC on or

  around July 11, 2018 for which the EEOC assigned charge number 510-2018-05648.

         12.     On February 14, 2019, the EEOC issue to Plaintiff a Dismissal and Notice of Rights

  for duplicate Charge number 510-2018-05648.

         13.     On March 21, 2019, the EEOC issued to Plaintiff a Dismissal and Notice of Rights

  for Charge number 510-2017-01953.

         14.     This Complaint was filed within ninety (90) days of Plaintiff’s receipt of both of

  the EEOC’s Dismissal and Notice of Rights.



                                    FACTUAL ALLEGATIONS

         15.     Plaintiff is a Caucasian female.

         16.     Plaintiff worked for Defendant as a Helper, a Driver and ultimately earned the

  position of Lead Driver. Plaintiff worked in a distribution warehouse and in the field fulfilling

  deliveries and servicing customers. Her job duties included but were not limited to loading

  thousands of pounds of ice into delivery trucks, ensuring prompt delivery of the ice to customers,

  servicing ice machines, answering service calls, and planning delivery routes.

         17.     During her tenure, Plaintiff was subjected to discrimination because of her sex and

  retaliation for raising her concerns about the disparate treatment she received.

         18.     Plaintiff worked in a predominantly male dominated work environment. Plaintiff

  was the only female employee working at Defendant’s 2901 Industrial Ave 2, Fort Pierce, Florida,

  34946 location.

         19.     Defendant often assigned Plaintiff “double routes” meaning she would have to

  complete not only her route but the route of another driver. Defendant forced Plaintiff to complete



                                                    3
Case 2:19-cv-14162-RLR Document 1 Entered on FLSD Docket 05/09/2019 Page 4 of 10



  these “double routes” and her regular routes without the assistance of a helper, while helpers were

  readily provided to male Drivers.

          20.    As a Driver, Plaintiff often reached out to her Supervisor, Mike Woods, male, and

  Manager, Tim Leonard, male, to request the assistance of a helper as it was customary for male

  Drivers to receive assistance from helpers. However, due to her sex, Plaintiff’s requests were

  repeatedly denied by Mr. Wood.

          21.    Defendant’s Chief Operating Officer, David Jones, conducted a site visit and met

  with Plaintiff. Plaintiff shared with Mr. Jones that Mr. Woods repeatedly denied her the assistance

  of a helper and treated her in a disparate manner.

          22.    Upon information and belief, Mr. Jones discussed Plaintiff’s concerns with Mr.

  Wood. Mr. Jones also demoted Mr. Wood from his position as Routing Supervisor to Lead Driver,

  decreasing his pay rate. Soon after, Mr. Wood resigned.

          23.    In an effort to remedy Mr. Wood’s discriminatory treatment of Plaintiff, Mr. Jones

  promoted Plaintiff to the position of Lead Driver and provided her with a helper. However, due to

  her sex, Defendant did not raise Plaintiff’s pay commensurate with that of a Lead Driver.

          24.    Plaintiff was successful in the Lead Driver position until Defendant re-hired Mr.

  Wood.

          25.    Immediately upon his return to work for Defendant, Mr. Wood’s harassment of and

  disparate and discriminatory treatment of Plaintiff escalated. In retaliation for raising her concerns

  to Mr. Jones, Mr. Wood demoted Plaintiff from Lead Driver back to the position of Driver and

  took her helper away. Mr. Wood also removed Plaintiff’s access to her work-related email which

  was an essential part of her communications with Defendant’s customers and excluded her from

  meetings which she regularly attended following his resignation.



                                                    4
Case 2:19-cv-14162-RLR Document 1 Entered on FLSD Docket 05/09/2019 Page 5 of 10



         26.     Mr. Wood issued Plaintiff three retaliatory write-ups within a period of three

  months. The first of which was issued to Plaintiff for going over her Department of Transportation

  (“DOT”) hour limits; however, it was commonplace for male employees to exceed their DOT hour

  limits without discipline or consequence; second, Mr. Wood falsely accused Plaintiff of being

  “disrespectful” to a trainee; and the third write-up, Mr. Wood falsely accused Plaintiff of not

  reporting an accident involving the pallet-jack, which was cited as the basis for Plaintiff’s

  termination.

         27.     Mr. Wood regularly called Plaintiff “Stupid” and “Ignorant,” and would make

  vulgar comments to her such as “Fuck you,” and “You are fucking stupid.” Mr. Wood did not treat

  male employees in this manner. Mr. Wood further directed Plaintiff’s male co-workers to isolate

  and ignore Plaintiff by encouraging Plaintiff’s male co-workers to respond to Plaintiff’s requests

  with “I don’t have to listen to you” and “I can load my truck however I want to.” Plaintiff raised

  her concerns with her male co-worker’s hostility and harassment to Mr. Wood. Mr. Wood

  responded by directing Plaintiff to “Get in your truck and do your deliveries,” dismissing her

  concerns.

         28.     In further retaliation, Mr. Wood began to target, micromanage, and harass Plaintiff

  with regard to how she backed her truck up, how she cleaned her truck, and how she used

  machinery. None of which were at issue before his resignation and none of which were flagged

  for her male co-workers who engaged in the same behavior.

         29.     As further evidence of Defendant’s discriminatory animus towards Plaintiff, male

  employee John McCain, Driver, was involved in an accident with Defendant’s property but was

  not disciplined or terminated. Upon information and belief, Mr. McCain was also issued a ticket

  for texting while driving, an egregious offense, but was not disciplined or terminated.



                                                  5
Case 2:19-cv-14162-RLR Document 1 Entered on FLSD Docket 05/09/2019 Page 6 of 10



         30.     Plaintiff’s work environment was becoming more and more unbearable. In a good

  faith effort to remediate the situation Plaintiff reached out to Mr. Wood directly. Plaintiff

  simultaneously contacted Human Resources as she was eager to remedy the situation, eliminate

  the discrimination, and stop the disparate treatment she was enduring.

         31.     Before Human Resources was able to return Plaintiff’s call, Plaintiff met with Mr.

  Wood. The meeting left Plaintiff believing the situation had been resolved as the two were able to

  discuss their concerns. Plaintiff was hopeful the situation would improve.

         32.     However, that was not so and approximately two weeks later Defendant terminated

  Plaintiff, citing the pretextual reason that she did not report an accident involving the pallet-jack;

  which is false as Plaintiff immediately reported the accident to Mr. Wood as per policy and he

  advised her how to proceed.

         33.      Plaintiff has been harmed by Defendant’s illegal conduct.

         34.     Mr. Wood’s pervasive discrimination, harassment, and retaliation combined with

  the hostile work environment caused Plaintiff to develop anxiety and she now suffers from anxiety

  attacks. Subsequent to her unlawful termination Plaintiff’s anxiety and anxiety attacks have

  become so severe that she has been forced to seek medical treatment. Plaintiff continues treatment

  with a mental health counselor to date.


                    Count I: Sex Based Discrimination in Violation of Title VII

         35.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

  Paragraphs 1-34 above.

         36.     At all times relevant to this action, Plaintiff was in a protected category under Title

  VII because of her sex, female.




                                                    6
Case 2:19-cv-14162-RLR Document 1 Entered on FLSD Docket 05/09/2019 Page 7 of 10



          37.     Defendant is prohibited under Title VII from discriminating against Plaintiff

  because of her sex with regard to discharge, employee compensation, and other terms, conditions,

  and privileges of employment.

          38.     Defendant violated Title VII by unlawfully terminating and discriminating against

  Plaintiff based on her sex.

          39.     Defendant intentionally discriminated against Plaintiff on the basis of her sex.

          40.     As a direct and proximate result of Defendant’s unlawful and discriminatory

  conduct in violation of Title VII, Plaintiff has suffered and continues to suffer, lost wages, lost

  benefits, as well as severe mental anguish and emotional distress, including but not limited to

  depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-

  confidence, and emotional pain and suffering, for which Plaintiff is entitled to an award of

  monetary damages and other relief.

          41.     Defendant’s unlawful conduct in violation of title VII was outrageous and

  malicious, was intended to injure Plaintiff, and was done with conscious disregard of Plaintiff’s

  civil rights, entitling Plaintiff to an award of exemplary and/or punitive damages.



                            Count II: Retaliation in Violation of Title VII

          42.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

  Paragraphs 1-34 above.

          43.     Plaintiff engaged in protected activity under Title VII on more than one occasion

  while employed by Defendant.

          44.     Defendant engaged in intentional retaliation against Plaintiff for her participation

  in protected activity.



                                                     7
Case 2:19-cv-14162-RLR Document 1 Entered on FLSD Docket 05/09/2019 Page 8 of 10



         45.     Defendant’s conduct violated Title VII.

         46.     Plaintiff has satisfied all statutory prerequisites for filing this action.

         47.     Defendant’s discriminatory conduct, in violation of Title VII, has caused Plaintiff

  to suffer a loss of pay, benefits, and prestige for which she is entitled to damages.

         48.     Defendant’s actions have caused Plaintiff to suffer mental and emotional distress,

  entitling her to compensatory damages.

         49.     Defendant has engaged in discriminatory practices with malice and reckless

  indifference to Plaintiff’s federally protected rights, thereby entitling him to punitive damages.



                      Count III: Sex Based Discrimination in Violation of the FCRA

         50.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

  Paragraphs 1-34 above.

         51.     At all times relevant to this action, Plaintiff was in a protected category under the

  FCRA because of her sex, female.

         52.     Defendant is prohibited under the FCRA from discriminating against Plaintiff

  because of her sex with regard to discharge, employee compensation, and other terms, conditions,

  and privileges of employment.

         53.     Defendant violated the FCRA by unlawfully terminating and discriminating against

  Plaintiff based on her sex.

         54.     Defendant intentionally discriminated against Plaintiff on the basis of her sex.

         55.     As a direct and proximate result of Defendant’s unlawful and discriminatory

  conduct in violation of the FCRA, Plaintiff has suffered and continues to suffer, lost wages, lost

  benefits, as well as severe mental anguish and emotional distress, including but not limited to



                                                     8
Case 2:19-cv-14162-RLR Document 1 Entered on FLSD Docket 05/09/2019 Page 9 of 10



  depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-

  confidence, and emotional pain and suffering, for which Plaintiff is entitled to an award of

  monetary damages and other relief.

          56.     Defendant’s unlawful conduct in violation of the FCRA was outrageous and

  malicious, was intended to injure Plaintiff, and was done with conscious disregard of Plaintiff’s

  civil rights, entitling Plaintiff to an award of exemplary and/or punitive damages.



                                   Count IV: Retaliation in Violation of the FCRA

          57.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

  Paragraphs 1-34 above.

          58.     Plaintiff engaged in protected activity under the FCRA on more than one occasion

  while employed by Defendant.

          59.     Defendant engaged in intentional retaliation against Plaintiff for her participation

  in protected activity.

          60.     Defendant’s conduct violated the FCRA.

          61.     Plaintiff has satisfied all statutory prerequisites for filing this action.

          62.     Defendant’s discriminatory conduct, in violation of the FCRA, has caused Plaintiff

  to suffer a loss of pay, benefits, and prestige for which she is entitled to damages.

          63.     Defendant’s actions have caused Plaintiff to suffer mental and emotional distress,

  entitling her to compensatory damages.

          64.     Defendant has engaged in discriminatory practices with malice and reckless

  indifference to Plaintiff’s federally protected rights, thereby entitling her to punitive damages.




                                                      9
Case 2:19-cv-14162-RLR Document 1 Entered on FLSD Docket 05/09/2019 Page 10 of 10



                                           PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, requests this Honorable Court:

         a)      Enter judgment requiring Defendant to pay back wages and back benefits found to

  be due and owing at the time of trial, front-pay, compensatory damages, including emotional

  distress damages, in an amount to be proved at trial, punitive damages, and prejudgment interest

  thereon;

         b)      Grant Plaintiff her costs and an award of reasonable attorneys’ fees (including

  expert fees); and

         c)      Award any other and further relief as this Court deems just and proper.

                                           JURY DEMAND

         Plaintiff hereby requests a trial by jury on all triable issues herein.



                                                         Respectfully Submitted:

                                                         /s/ Abby D. Salzer
                                                         Abby D. Salzer
                                                         Florida Bar No.: 591475
                                                         Spielberger Law Group
                                                         4890 W. Kennedy Blvd.
                                                         Suite 950
                                                         Tampa, Florida 33609
                                                         T: (800) 965-1570 ext. 104
                                                         F: (866) 580-7499
                                                         Abby.Salzer@spielbergerlawgroup.com

                                                         Counsel for Plaintiff




                                                    10
